Name: Commission Regulation (EEC) No 524/88 of 26 February 1988 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2. 88 Official Journal of the European Communities No L 53/33 COMMISSION REGULATION (EEC) No 524/88 of 26 February 1988 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3939/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 391 8/87 (3), as amended by Regulation (EEC) No 218/88 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3918/87 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16. 7 . 1980, p. 1 . (2) OJ No L 373, 31 . 12. 1987, p. 1 . (3) OJ No L 369, 29 . 12. 1987, p. 11 . h OJ No L 21 , 27. 1 . 1988, p. 23 . No L 53/34 Official Journal of the European Communities 27. 2. 88 ANNEX to the Commission Regulation of 26 February 1988 fixing the import levies on frozen sheepmeat and goatmeat (1) (ECU/100 kg) CN code Week No 10 from 7 to 13 March 1988 Week No 11 from 14 to 20 March 1988 Week No 12 from 21 to 27 March 1988 Week No 13 from 28 March to 3 April 1988 0204 30 00 231,530 232,663 232,663 231,965 020441 00 231,530 232,663 232,663 231,965 02044210 * 162,071 162,864 162,864 162,376 0204 42 30 254,683 255,929 255,929 255,162 0204 42 50 300,989 302,462 302,462 301,555 0204 42 90 300,989 302,462 302,462 301,555 0204 43 00 421,385 423,447 423,447 422,176 0204 50 51 231,530 232,663 232,663 231,965 0204 50 53 162,071 162,864 162,864 162,376 0204 50 55 254,683 255,929 255,929 255,162 0204 50 59 300,989 302,462 302,462 301,555 - 0204 50 71 300,989 302,462 302,462 301,555 0204 50 79 421,385 423,447 423,447 422,176 (') The levy applicable is limited to the Amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.